Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Response to Amendments


Applicant's amendments filed 17, February, 2021 have been entered and made of record.
In view of the new amended claims, the 35 USC 112(b), of all claims have been withdrawn.
There are certain Prior Art which reasonably address the new amended claimed features. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
As such, since there were ambiguities regarding the original claims, the Office Action at this juncture is being made FINAL, because the rejection is based on the amended claims. 
Nonetheless, Examiner looks forward to receive further amendments/Interviews and to expedite allowance of this application.






Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (USPAP       2019/0072,500), hereinafter, “Green”, in view of Rohling et al. (USPAP       2016/0360,954), hereinafter, “Rohling”.      

                  Regarding claim 1 Green recites, at least one marker fixedly attached to the structural element an element, at least one sensor configured and programmed to record data related to the position of the marker in the form of digital data, a processing unit configured and programmed to process the data related to the position of the marker, connected communicatively to the sensor (Please note, paragraph 0036. As indicated by figure 1, the movement assembly 104 may, optionally, further include one or more rotatable devices 120 (e.g., pulley devices, roller devices, wheel devices) intervening between the first reel device 114 and the second reel device 116. If present, the rotatable devices 120 may assist with desired movement of the substantially non-conductive structure 112 between the first reel device 114 and the second reel device 116, may assist in desired positioning of portions of the substantially non-conductive structure 112 relative to other components (e.g., the support assembly 106, the sensor assembly 108, the marking assembly 110) of the defect detection system 100, may assist in keeping the substantially non-conductive structure 112 taut during movement thereof, and/or may assist in mitigating (e.g., preventing) undesirable deformations of the substantially non-conductive structure 112 during movement thereof. The rotatable devices 120 may physically contact the substantially non-conductive structure 112 during use and operation of the defect detection system 100).
        Green does not expressly recite, utilizing light emitting. 
        Rohling recites, utilizing light emitting (Please note, paragraph 0034. As indicated alternative embodiments may include different fiducial markers, such as matrix barcodes, asymmetric dot patterns, light-emitting diodes, reflective markers, or one or more markers for an electromagnetic tracker).

        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this light-emitting operation of Rohling in Green’s invention.
        The suggestion/motivation for doing so would have been for better tracking.
                   Therefore, it would have been obvious to combine Rohling with Green to obtain the invention as specified in claim 1.
                     Regarding claim 2, Rohling recites, a point light source or a surface light source (Please note, figure 4, block 162).
         Regarding claim 3, wherein the lowest dimension of the light-emitting characteristic points is larger than 3 mm (At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to design wherein the light-emitting characteristic points is larger than 3 mm. Applicant has not disclosed that such design provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well wherein the light-emitting characteristic points is larger than 3 mm, because it would provide a large enough domain for recognition).
         Regarding claim 4, wherein the marker comprises at least fourteen light-emitting characteristic points (At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to design wherein the marker comprises at least fourteen light-emitting characteristic points. Applicant has not disclosed that such design provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well wherein the marker comprises at least fourteen light-emitting characteristic points, because it would provide more measuring choices).


Regarding claim 7, Rohling recites, wherein at least two markers having at least two arrangements of light-emitting characteristic points (Please note, paragraph 0034. As indicated alternative embodiments may include different fiducial markers, such as matrix barcodes, asymmetric dot patterns, light-emitting diodes, reflective markers, or one or more markers for an electromagnetic tracker).
Regarding claim 8 Green recites, wherein the light-emitting characteristic points of the marker are adjusted to being controlled by a receiving unit or the processing unit, which receiving unit or processing unit is communicatively connected to the marker (Please note, figure 1).
Regarding claim 9, Rohling recites, wherein the sensor is provided with an optical path with a constant focal length (Please note, paragraph 0036).
Regarding claim 10 Green recites, wherein the sensor is connected to a receiving unit or the processing unit via a link for the transmission of data (Please note, figure 1).
Regarding claim 11 Green recites, at least one receiving unit or at least one end device, the at least one receiving unit or the at least one end device being connected to the processing unit via a link for the transmission of data. (Please note, figure 1).








Allowable Subject Matter


Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the sensor is provided with a surface image sensor and an optical path, the angle between the optical axis of the optical path and a normal to the plane defined by three light-emitting characteristic points located the closest to the sensor being greater than 7° and lower than 75°. 












Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 











Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, March 8, 2021